Per Curiam,
This was a bill filed by plaintiffs to have the Keystone Co-operative Association, Limited, declared a trustee for the plaintiffs for a certain fund delivered to the association by Joseph C. Sibley, and that the association be required to account for the same. The learned chancellor found, on sufficient evidence, “that the defendant, the Keystone Co-operative Association, Limited, in accepting *250the fund that was thereafter turned over to it by the said Joseph C. Sibley, accepted the same subject to the condition that the said fund was to be used by the defendant for the benefit of the granges and grange organizations of Erie and Crawford Counties, as those granges should decide, was to be used only for the benefit of those granges, and that it was in no sense a gift or donation to the members of the defendant association or to the defendant association itself.” This finding was'decisive of the question at issue, and justified the decree which was entered against the defendants. •
Decree affirmed.